                            United States District Court
                          Western District of North Carolina
                                 Asheville Division

 DAVID M. DOWELL,                           )               JUDGMENT IN CASE
                                            )
                 Plaintiff,                 )              1:18-cv-00151-RJC-DSC
                                            )
                    vs.                     )
                                            )
 NANCY A. BERRYHILL, Commissioner of        )
 Social Security Administration,,           )
                                            )
                Defendant.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2019 Order.

                                                April 24, 2019
